Citation Nr: 1811712	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for colon disability other than hemorrhoids, to include villous adenocarcinoma of colon, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel




INTRODUCTION

The Veteran served in the United States Air Force with active duty from June 1969 to March 1973, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
The Board notes that the Veteran's original claim was for colon mass.  A July 2014 rating decision granted the Veteran service connection for hemorrhoids, so the issue has been recharacterized by the Board to reflect an additional colon disability for which the Veteran is seeking compensation.  The recharacterized issue is reflected accordingly on the title page as colon disability other than hemorrhoids, to include villous adenocarcinoma of colon.

This claim was most recently before the Board in April 2017, at which time it was remanded for further development, to include a new VA examination.  As substantial compliance with the Board 2017 remand directives has been completed, the claim has now returned to the Board for further appellate action.  See, Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current colon disability other than hemorrhoids, to include villous adenocarcinoma of colon, is related to active duty service, to include exposure to Agent Orange. 






CONCLUSION OF LAW

A colon disability, other than hemorrhoids, was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107 (2012);  38 C.F.R. §§ 3.303, 3.304, 3.310 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in June 2009, plus additional development letters, satisfied the VCAA notice requirement for his service connection claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the January 2018 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was most recently provided an examination in connection with his claim in December 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309(a) (2017). 

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that there was no exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012);  38 C.F.R. § (a)(6)(iii).  In this regard, the Board notes that it is undisputed that the Veteran is entitled to a presumption that he was exposed to herbicides, since he served on the landmass of Vietnam during the recognized dates of the Vietnam War.

If a veteran was exposed to an herbicide agent during active military service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113(2012) and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  The enumerated diseases include AL amyloidosis; chloracne or other acneform disease consistent with chlorachne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemia's; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancers; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.)  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  See, Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran has a current diagnosis of colon polyps with tubular adenoma and adenocarcinoma as noted during his December 2017 VA examination, but unfortunately, this disease is not defined as a disability which may be presumed associated with herbicide exposure.  Accordingly, the claim of service connection of  presumptive basis as due to Agent Orange exposure fails because the herbicide presumption set forth in 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 does not apply.  

Even though the Veteran's colon disability is not a disease which may be presumed to be linked with the Veteran's service, the Board must still consider whether or not service connection may be warranted on a direct basis.   

A condition precedent for establishing service connection on a direct basis is the presence of a current disability.  As stated above, the Veteran has a current diagnosis of colon polyps with tubular adenoma and adenocarcinoma as noted during his December 2017 VA examination.  Accordingly, the first element for establishing service connection has been met.

The Veteran's service treatment records are negative for any complaints or findings of a colon disorder, including his current diagnoses of colon polyps with tubular adenoma and adenocarcinoma.  The Veteran was first treated for his current disability in 1993.  However, the absence of documented treatment in service is not fatal to a service connection claim.  

The Veteran was most recently provided with a VA examination in connection with his claim in December 2017, at which time the examiner confirmed the Veteran's diagnoses of colon polyps with tubular adenoma and adenocarcinoma.  The examiner noted that the Veteran did not have a diagnosis or symptoms of a colon disability while in service.  The examiner opined that "[t]here is no medical evidence to support the direct service connect as this happened many years after exit from AD.  There are also no documented medical evidence that AO exposure is linked to colon polyps and colon cancer."  The examiner further went on to note that the Veteran had several risk factors for colon polyps and colon cancer, such as a long history of tobacco use and being over the age of 50.  See, December 2017 VA examination.  As this VA examiners opinion was rendered following an in-person examination and is supported by cited medical literature, the Board has afforded this opinion with high probative value and notes that it is not contradicted by another medical opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that the same conclusion was reached by a different VA examiner in May 2017.

The Board has not overlooked the Veteran's post-service treatment records that have documented continued treatment for the Veteran's colon disability since 1993, but the records are silent with respect to an opinion on the etiology of the disability.  Additionally, while the previous VA examinations that took place in July 2016 and April 2014 were found to be inadequate, they also concluded that the Veteran's current colon disability was not caused by herbicide exposure nor otherwise directly related to the Veteran's active duty service.

In summary, the preponderance of the evidence is against a finding that the Veteran's colon disability other than hemorrhoids, to include villous adenocarcinoma of colon, was incurred or caused by his active duty service, to include exposure to Agent Orange.  Accordingly, based on the evidence of record, the Board finds that service connection for a colon disability other than hemorrhoids, to include villous adenocarcinoma of colon, is not warranted. 


ORDER

Service connection for colon disability other than hemorrhoids, to include villous adenocarcinoma of colon, to include as secondary to herbicide exposure, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


